DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa (US 2014/0043590 A1).
Regarding claim 1 and 9, Ozawa teaches a method for controlling, via a control circuit (20, figure 4) a projector having an input device accepting startup operation giving an instruction to startup (S201, figure 7), and a stop operation giving an instruction to stop (if shutter during step 206 is moved back to the off position, the controller will proceed back to figure 6, S110), the method comprising:
 Starting startup processing in response to the startup operation (S203, S204, figure 7)) in response to the startup operation and subsequently shifting to a preparation state (S206, figure 7)) to prepare for a normal state (S207, figure 6));
Setting a task of stop processing (if in step 206, figure 7, the user switches the shutter to the off position and leaves it there, the projector will move to step S109 S110 and S111 after checking that the shutter is not open, close or on) in response to the stop operation in the preparation state; and
Executing the task (S110, Yes and S111 Yes, figure 6) in response to finishing of the preparation state (i.e. the end of period T1 and the turning off of light source S119). 
Regarding claim 2, Ozawa teaches notifying a user that the task is set, during the setting of the task (S109, figure 6).
Regarding claim 5, Ozawa teaches a notification signal representing that the task is set is outputted to notify the user that the task is set (outputted by 26, figure 4).
Regarding claim 6, Ozawa teaches that the notification signal is selectively outputted during interruption of projection (S119, figure 6).
Regarding claim 7, Ozawa teaches that the notification signal is expressed by at least one of light or sound (paragraph 0071).
Regarding claim 8, Ozawa teaches the input device accepts a cancel operation giving an instruction to cancel the task (if the shutter is moved during the S111, phase back to the on position), and
The task is canceled in response to the cancel operation during the setting of the task (the projector will proceed with a yes response to S104).
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, prior art relied upon uses the preparation state as a state before the start of image projection, which would mean that the notification could not a projection image.
Claim 4 contains allowable subject matter at least inasmuch as it depends from claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	9/03/2022